Citation Nr: 1435761	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-46 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These matters were previously before the Board in February 2012, at which time they were remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued a November 2012 supplemental statement of the case, the claims were remitted to the Board for further appellate review.

In February 2012, the Board also remanded a claim of entitlement to service connection for sleep apnea.  While this claim was in remand status, service connection for sleep apnea was granted in a November 2012 rating decision.  As the benefit sought on appeal has been granted, this issue is no longer pending before VA.

In October 2011, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to his above-captioned claims, the Veteran was provided a VA audiological examination in July 2008.  In February 2012, the Board determined that the July 2008 VA audiological examination was inadequate.  The examiner indicated that the Veteran reported that the onset of his bilateral hearing loss was 18 years prior to the examination, and the onset of his tinnitus was 10 to 15 years before the examination, marking onsets of approximately 1990 and between 1993 and 1998, respectively.  The examiner acknowledged that the Veteran was exposed to in-service noise, but, the Board found that the examiner did not provide an adequate rationale as to why the Veteran's current bilateral hearing loss and tinnitus was not etiologically related to that noise exposure.  As such, the Board remanded the Veteran's claim in order to provide him another VA audiological examination.

While his claims were in remand status, the Veteran was provided a VA examination in March 2012.  Because the Veteran's claim file was not made available to the March 2012 VA examiner, the examiner stated that no opinion could be provided without resorting to mere speculation.  The Veteran's claims file was subsequently provided to the examiner and, in May 2012, the examiner rendered the following supplemental opinion:

Opinion:  It is less likely as not that the [V]eteran's hearing loss and/or tinnitus are caused by or affected by noise exposure while on active duty.

Rationale:  Noise exposure was reported during and after active duty, however, evidence is clear there was no decrease in hearing while on active duty to indicate an affect of noise and/or the auditory system during that time.  Hearing actually improved while on active duty.

The Board finds that the VA's examiner May 2012 opinion is simply a restatement of evidence without any underlying rationale as to how or why that evidence supports the conclusion reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Further, despite the examiner's finding that the Veteran was exposed to post-service noise, during the October 2011 Board hearing, the Veteran testified that he worked in a quiet shop and wore hearing protection when walking through noisy part(s) of the mill.  These and the other assertions by the Veteran were not discussed in the May 2012 opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  

Based on the above, the Board finds that the examiner did not provide an opinion, with thorough rationale, as to the etiological relationship between the Veteran's current hearing loss and his in-service noise exposure, which is specifically the basis for the Board February 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   Consequently, the March 2012 VA audiological examination with May 2012 opinion is not adequate for purposes of adjudicating the Veteran's claims and, thus, a remand for additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the March 2012 VA examiner in order to obtain a supplemental opinion.  The claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  The examiner must review and specifically discuss the Veteran's assertions as to post-service occupational noise exposure, including his testimony during the October 2011 Board hearing.  The examiner is advised that the Veteran's statements are competent evidence of noise exposure and symptomatology during his service and thereafter.  

After a thorough review of the Veteran's claims file, the examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss and tinnitus are related to his noise exposure during active duty service.  

A complete rationale for all opinions must be provided.  A complete rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.

2.  If the March 2012 VA examiner is not available, the AOJ must provide the Veteran with a new VA audiological examination to determine the etiology of his current bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review and specifically discuss the Veteran's assertions as to post-service occupational noise exposure, including his testimony during the October 2011 Board hearing.  The examiner is advised that the Veteran's statements are competent evidence of noise exposure and symptomatology during his service and thereafter.  

After a thorough review of the Veteran's claims file, the examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss and tinnitus are related to his noise exposure during active duty service.  

A complete rationale for all opinions must be provided, A complete rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion thereof.

3.  If a new VA examination is necessary, the AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be re-adjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

